Title: To Thomas Jefferson from Victoire Laporte, 18 June 1821
From: Laporte, Victoire
To: Jefferson, Thomas


            Sir
            Louisa county Prices tavern
june the 18 1821
          once more I take the liberty of importuneing you with my letters but I trust in your goodness to be excused, this is sir to inform you that my husband is not yeat retured but I suppose you are not ignorent of his sucksess in is inventions as it has bin mentioned in the nored papers  which I suppose you take; when he started he promisd to send ous money a thing which he has done but the letter be ing miscarrey  I expect for we never receve it; and we cannot apli for more for the want of kowing ware to direct my letters as he is not stationary in any place; I stand in need of 10 or 12 dollars for our prasent wants for as we are strangers we can jut ninithing without money this sir I take the liberty to ask of you bcaus I am in grate hopes of repaing all that you have bin good enough to advance for ous by so doing sir you will oblige your very humble and respectfull sirventVictoire Laporte